FILED
                                                                                May 09 2017, 9:26 am

                                                                                      CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brandon E. Hall                                           Kristen K. Rollison
John H. Shean                                             Charles J. Maiers
Shean Law Offices                                         Due Doyle Fanning & Alderfer,
Bloomington, Indiana                                      LLP
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Matthew Ward,                                             May 9, 2017
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          93A02-1609-EX-2133
        v.                                                Appeal from the Indiana Worker’s
                                                          Compensation Board
Lowe’s,                                                   Linda Peterson Hamilton,
Appellee-Defendant.                                       Chairperson
                                                          Application No. C-217099



Bradford, Judge.




Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017                Page 1 of 17
                                           Case Summary
[1]   Appellant-Petitioner Matthew Ward applied for worker’s compensation

      benefits, claiming that pulmonary embolisms (“PEs”) he experienced in 2012

      were caused by a work injury he suffered in 2010 while working for Appellee-

      Respondent Lowe’s. Although Ward supported his application with the

      opinion of a medical doctor, the Indiana Worker’s Compensation Board (“the

      Board”) denied Ward’s application. Ward now appeals, contending that the

      Board abused its discretion in denying his application. Because we disagree, we

      affirm.



                             Facts and Procedural History
[2]   In 1995, Ward had surgery on his left leg for multiple fractures after he was

      struck by a car, and the trauma caused varicose veins and some venous

      insufficiency in the lower leg. On July 6, 2010, Ward was working at the

      Lowe’s store in Bloomington when he lost his footing, spraining his left ankle

      and fracturing the large toe on his left foot. Ward was directed by a doctor to

      wear a CAM (“Controlled Ankle Movement”) walking boot to immobilize the

      foot and ankle and to elevate the injury. Ward was examined on July 14, 2010,

      and the examining physician concluded that Ward’s varicose veins in his left leg

      put him at elevated risk of deep vein thrombosis (“DVT”) in the area.

      Immobilization is a known cause of DVT, which “can certainly lead to the

      development of pulmonary emboli.” Appellant’s App. Vol. II p. 143. Lowe’s



      Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 2 of 17
      accepted Ward’s injury as compensable and provided Ward with statutory

      medical care through the end of 2010.


[3]   Meanwhile, on July 31, 2010, Ward arrived at the Bloomington Hospital

      Emergency Room complaining of chest pain. Ward’s examination revealed “a

      large amount of embolic material with the pulmonary arteries consistent with

      [a] large amount of bilateral pulmonary embolus” and DVT in his lower left

      leg, likely secondary to his toe fracture. Appellant’s App. Vol. II p. 68. Ward

      was prescribed Coumadin (an anti-coagulant) to treat his PEs. On August 11,

      2010, Ward was examined and continued on a CAM walker, with the

      examining physician opining that “[h]is toe should essentially be healed at this

      point.” Appellant’s App. Vol. II p. 75.


[4]   On October 13, 2010, Dr. Russell Dukes examined Ward and noted

      improvement in Ward’s PEs. On December 20, 2010, Dr. Mark Hansen

      opined that Ward could return to work with no restrictions and evaluated him

      to have a zero-impairment rating for both his left ankle and left large toe. On

      January 24, 2011, Dr. Dukes evaluated a CT scan of Ward’s chest which was

      performed and concluded that “[t]here is no evidence for acute pulmonary

      emboli. There has been resolution of the extensive pulmonary emboli

      compared with the 07/31/2010 examination and now with only a thin linear

      filling defect within the descending right pulmonary artery likely representing

      residual scar/fibrotic change or minimal chronic embolus at this location.”

      Appellant’s App. Vol. II p. 104. Ward took Coumadin for approximately six to

      seven months before discontinuing in March of 2011. A May 26, 2012, medical

      Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 3 of 17
      report indicated that “[t]he patient was on Warfarin[1] until March of 2011 but

      discontinued when the clots in the lungs were gone, even though the patient still

      had [a] number [of] clots in the left lower extremity.” Appellant’s App. Vol. II

      p. 114-15.


[5]   In December of 2011, Ward left Lowe’s employ and moved to Chicago, taking

      a job through a temporary agency doing construction and various other

      physical labor at a Wal-Mart store. Ward described the work at Wal-Mart as

      “very [labor] intensive.” Appellee’s App. Vol. II p. 3-4. On May 26, 2012,

      Ward was stocking water jugs in the store when he began experiencing chest

      pain and shortness of breath. Ward was diagnosed with “acute to subacute left

      PE” and DVT, and it was concluded that “[the p]atient will require lifelong

      anticoagulation[.]” Appellant’s App. Vol. II p. 108.


[6]   In September 2012, Ward filed an application for adjustment of claim with the

      Board. Dr. Robert Gregori conducted an independent medical examination of

      Ward, which entailed interviewing him, examining him, and reviewing his

      medical records. Dr. Gregori acknowledged that Ward is “significantly

      deconditioned” and “obese,” Appellant’s App. Vol. II p. 145, but concluded

      that most of the medical treatment Ward had received since the 2010 work

      injury, including the treatment for the May of 2012 episode, was a result of that

      injury. Dr. Gregori also calculated “a 23% whole person impairment as a result



      1
       Coumadin is one of many trade names for warfarin. See https://www.drugs.com/international/
      warfarin.html (last visited April 21, 2017).

      Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017                   Page 4 of 17
      of the DVT and pulmonary emboli related to his work injury.” Appellant’s

      App. Vol. II p. 146.


[7]   In October 2015, Krysten LeFavour, a member of the Board, held a hearing on

      Ward’s application. LeFavour concluded that Ward had failed to show that the

      May 2012 episode “was caused by his work accident.” Appellant’s App. Vol. II

      p. 12. LeFavour concluded that “[i]t is more likely that Plaintiff’s condition in

      2012 was related to either an idiopathic aggravation of his condition and/or his

      extensive physical labor at his job in 2012.” Appellant’s App. Vol. II p. 12.

      Ward then asked the full Board to review Hearing Member LeFavour’s

      decision. After a hearing, the Board adopted LeFavour’s decision as its own,

      adding that “Dr. Gregori’s report dated June 24, 2014, is not sufficient to

      support Plaintiff’s burden of proof that the incident in May of 2012 is causally

      connected to Plaintiff’s work accident.” Appellant’s App. Vol. II p. 6. Ward

      argues that the uncontroverted medical opinion evidence he presented in the

      form of Dr. Gregori’s report compels reasonable people to reach a conclusion

      contrary to the Board’s.



                                 Discussion and Decision
[8]   The Worker’s Compensation Act requires employers to provide their employees

      with “compensation for personal injury or death by accident arising out of and

      in the course of the employment[.]” Ind. Code § 22-3-2-2(a). An accident

      occurs in the course of employment “when it takes place within the period of

      employment, at a place where the employee may reasonably be, and while the

      Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 5 of 17
       employee is fulfilling the duties of employment or while engaged in doing

       something incidental thereto.” Pavese v. Cleaning Sols., 894 N.E.2d 570, 575

       (Ind. Ct. App. 2008). An injury arises out of employment when a causal nexus

       exists between the injury sustained and the duties or services performed by the

       employee. Id.


[9]    Ward contends that the Board erred by denying his application for benefits.

       Because Ward had the burden of proving his entitlement to such benefits, he is

       essentially appealing from a negative judgment, which we will reverse only if

       the evidence is such that reasonable people would be compelled to reach a

       contrary conclusion. Outlaw v. Erbrich Prods. Co., 777 N.E.2d 14, 26 (Ind. Ct.

       App. 2002), trans. denied. We will not weigh the evidence nor judge the

       credibility of witnesses. Id. “Rather, we examine the record only to determine

       whether there is any substantial evidence and reasonable inferences which can

       be drawn therefrom to support the Board’s findings and conclusion.” Id.


[10]   Lowe’s does not dispute that the PEs Ward suffered in July of 2010 were

       caused by the accident earlier in the month. Lowe’s does, however, dispute

       that the 2010 accident was the cause of the PEs diagnosed in May of 2012. It is

       true “that a subsequent incident or accident which results in a new, different or

       additional injury is compensable if it is of such nature and occurs under such

       circumstances that it can be considered as the proximate and natural result of

       the original injury.’” Ind. State Police v. Wiessing, 836 N.E.2d 1038, 1046 (Ind.

       Ct. App. 2005) (quoting Yarbrough v. Polar Ice & Fuel Co., 118 Ind. App. 321,

       324, 79 N.E.2d 422, 423 (1948) (citations omitted)).

       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017    Page 6 of 17
[11]   However, our court has long held that “the subsequent incident or accident may

       be such as to constitute an independent intervening agency which breaks the

       chain of causation between the two injuries and relieves the employer of

       responsibility for the latter.” Id. (quoting Yarbrough, 118 Ind. App. at 324, 79
N.E.2d at 423). “‘Cases may arise where the elements of time and space and

       intervening causes may be so involved that the second injury could not be said

       to be the proximate, natural, and probable result of the original accident, or the

       second accident may so predominate that it overshadows the original cause.’”

       Id. at 1047 (quoting Yarbrough, 118 Ind. App. at 324-25, 79 N.E.2d at 423-24)

       (internal citations omitted). “Lack of ordinary care on the part of the claimant

       which proximately results in the second accident has been held to constitute an

       independent intervening agency which breaks the chain of causation between

       the two injuries and thus bars recovery for the second.” Id.


[12]           Whether the second accident, in the case before us, was the
               proximate and natural result of the original injury or whether it
               was the proximate result of the appellant’s negligence and
               therefore should be regarded as an independent intervening
               cause, was a question of fact for the Industrial Board, to be
               decided in view of all the circumstances, and its findings in that
               regard must be sustained, even though the evidence is
               undisputed, if there is any legitimate theory applicable to the
               facts on which the award can be upheld.


       Yarbrough, 118 Ind. App. at 325, 79 N.E.2d at 424. “In other words, if a rather

       slender thread of evidence supports the Board’s decision, we must affirm

       because the Board has the power to determine the ultimate facts in the case.”

       Wiessing, 836 N.E.2d at 1046 (citation and quotation marks omitted).
       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017       Page 7 of 17
[13]   Here, Dr. Gregori’s expert opinion notwithstanding, the record allows for the

       conclusion that Ward’s 2012 PEs were more likely proximately caused by an

       intervening agent than by the 2010 injury. The Board considered evidence

       tending to prove that (1) Ward’s orthopedic injuries and initial PEs had been

       resolved by early 2011, (2) Ward stopped taking anticoagulants that were

       prescribed to treat his PEs and DVT in March of 2011, and (3) Ward left

       Lowe’s and accepted employment that he himself described as very labor-

       intensive. The record gives rise to a reasonable inference that Ward decided to

       stop taking Coumadin even though he was aware that he suffered from

       unresolved DVT that could lead to future PEs. As mentioned, a May 26, 2012,

       medical report indicated that Ward “was on Warfarin until March of 2011 but

       discontinued when the clots in the lungs were gone, even though the patient still

       had [a] number [of] clots in the left lower extremity.” Appellant’s App. Vol. II

       p. 114-15. At the very least, the Board was entitled to conclude that this

       decision and Ward’s decision to take on labor-intensive work were intervening

       causes of the 2012 PEs. Even if we assume that Ward’s 2010 injuries were a

       “but-for” cause of the 2012 PEs, significantly more than a “slender thread of

       evidence” supports a conclusion that Wade’s decisions concerning his

       healthcare and work were their proximate cause.2 Wiessing, 836 N.E.2d at 1046.




       2
         In the end, of course, the reason Ward stopped taking Coumadin is essentially irrelevant. Even if he had
       stopped taking it on doctor’s orders, the Board would have still been entitled to find that to have been an
       intervening cause of the 2012 PEs.

       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017                            Page 8 of 17
[14]   Ward’s argument on appeal is essentially that he should prevail because he

       presented an expert medical opinion on causation and Lowe’s did not. To the

       extent Ward argues that the Board was obligated to accept Dr. Gregori’s

       conclusions because he was qualified as an expert witness or because Lowe’s

       did not present expert evidence of its own, we disagree. In fact, we have

       specifically rejected such arguments and made clear that there are many ways,

       other than expert evidence, for the defense to challenge a plaintiff’s expert.

       “Doctors and other expert witnesses are not oracles whose opinions, once

       stated, cannot be questioned or refuted by other evidence, even if that evidence

       does not come in the form of another expert’s testimony.” Walker v. Cuppett,

       808 N.E.2d 85, 95 (Ind. Ct. App. 2004). “It is axiomatic that the accuracy,

       consistency, and credibility of an expert’s opinions may properly be challenged

       by vigorous cross-examination, presentation of contrary evidence, argument of

       counsel, and resolution by the trier of fact.” Id.


[15]   Ward relies on our opinion in May v. Ashley F. Ward, Inc., 952 N.E.2d 224 (Ind.

       Ct. App. 2011), trans. denied, in which we held that the Board erred by denying

       a claim for benefits where the claimant presented an expert’s opinion that his

       sinus cancer was caused by his work exposure to heavy metals. Id. at 231.

       Ward seems to suggest that the basis of our decision in May was the fact that

       the employer did not present any expert opinion evidence to refute the

       claimant’s. While this fact was noted in passing (“Further, Ashley Ward

       presented no expert testimony in opposition to Dr. Agostino’s testimony.”), it

       was not the basis of our decision. Id. May is simply one of those uncommon


       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017    Page 9 of 17
       cases where “the evidence is undisputed and leads inescapably to a result

       contrary to the Board’s conclusion that May failed in his burden of establishing

       causation.” Id. Here, while very little, if any, of the evidence seems to be in

       dispute, that does not mean that it inescapably leads to a conclusion contrary to

       the Board’s. As we have already concluded, the record left the Board ample

       room to conclude that Ward’s 2012 PEs were caused by an intervening agent.


[16]   The decision of the Board is affirmed.


       Brown, J., concurs.


       Vaidik, C.J., dissents with opinion.




       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 10 of 17
       ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
       Brandon E. Hall                                           Kristen K. Rollison
       John H. Shean                                             Charles J. Maiers
       Shean Law Offices                                         Due Doyle Fanning & Alderfer,
       Bloomington, Indiana                                      LLP
                                                                 Indianapolis, Indiana


                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Matthew Ward,                                             [Add Hand-down date]
       Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                 93A02-1609-EX-2133
               v.                                                Appeal from the Indiana Worker’s
                                                                 Compensation Board
       Lowe’s,                                                   Linda Peterson Hamilton,
       Appellee-Defendant                                        Chairperson
                                                                 Application No. C-217099



       Vaidik, Chief Judge, dissenting.


[17]   I respectfully dissent. This Court has made clear that expert medical testimony

       is required when, as in this case, the issue of causation presents “a complicated

       medical question outside the understanding of laypersons.” Outlaw v. Erbrich

       Products Co., 777 N.E.2d 14, 28-29 (Ind. Ct. App. 2002), reh’g denied, trans.

       denied; see also Muncie Ind. Transit Auth. v. Smith, 743 N.E.2d 1214, 1217 (Ind.

       Ct. App. 2001). This is because “[a]n expert, who has the ability to apply
       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017                Page 11 of 17
       principles of science to the facts, has the power to draw inferences from the

       facts which a lay [person] would be incompetent to draw.” Daub v. Daub, 629
N.E.2d 873, 878 (Ind. Ct. App. 1994), trans. denied.


[18]   In this case, Ward, after moving back to Indiana and filing his application for

       additional benefits, went to Dr. Gregori for an independent medical

       examination. As it turned out, Dr. Gregori, who is board certified in physical

       medicine, provided the only expert opinion in this matter. And while I agree

       with the majority that Lowe’s was not required to retain its own expert to rebut

       that opinion, I believe that the Board and its members should not reject the

       conclusions of a sole medical expert lightly. The reasons for doing so must be

       compelling and apparent from the record. See, e.g., May v. Ashley F. Ward, Inc.,

       952 N.E.2d 224 (Ind. Ct. App. 2011) (reversing denial of benefits where

       claimant presented expert’s opinion on cause of sinus cancer and employer

       failed to rebut that expert, either with expert of its own or otherwise), trans.

       denied. Because the Board failed to identify any substantial reasons for rejecting

       Dr. Gregori’s opinion, and for the other reasons stated below, I would reverse

       the Board’s decision.


       The Board’s stated reasons for rejecting Dr. Gregori’s opinion
                               are meritless
[19]   Lowe’s summarizes the Board’s reasons for rejecting Dr. Gregori’s opinion as

       follows: “Dr. Gregori was opining on a subject outside of his area of expertise;

       Dr. Gregori failed to account for a possible alternative cause of Ward’s injury;



       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017     Page 12 of 17
       and Dr. Gregori’s conclusions were too vague to be relied upon.” Appellee’s

       Br. p. 14. None of these findings is supported by the record.


[20]   Regarding Dr. Gregori’s “area of expertise,” the Board noted that he

       “specializes in physical medicine and pain management, not pulmonology.”

       Appellant’s App. Vol. II p. 10. However, the Board did not explain why only a

       pulmonologist would be qualified to opine on—in other words, why a doctor

       who specializes in “physical medicine” is unqualified to opine on—the specific

       causation issue in this case. Lowe’s also fails to offer any such explanation. In

       fact, Lowe’s did not even object to the admission of Dr. Gregori’s report into

       evidence; rather, it stipulated to the admission of the report. Absent something

       more, the mere fact that Dr. Gregori is not a pulmonologist is not a proper basis

       on which to discount his opinion.


[21]   As for “a possible alternative cause of Ward’s injury,” Lowe’s contends that the

       Board made a finding that Dr. Gregori failed to explain “why the 2010 injury,

       and not the 1995 trauma, was responsible for Ward’s May, 2012, treatments[.]”

       Appellee’s Br. p. 13. I see no indication that the Board made such a finding,

       but even assuming it did, the finding was incorrect. Dr. Gregori specifically

       explained that he was not attributing the 2012 DVT and pulmonary emboli to

       the 1995 fractures and surgery because Ward went fifteen years with no such

       problems after that ordeal, experiencing them for the first time only after the

       2010 accident. See Appellant’s App. Vol. II p. 143 (“Based on the records and

       the history provided to me by Mr. Ward, he did have a history of a left leg



       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 13 of 17
       trauma with some varicosities. However, there is no indication that he ever had

       a deep venous thrombosis or pulmonary emboli.”).


[22]   Finally, Lowe’s characterization of Dr. Gregori’s conclusions as “too vague to

       be relied upon” is based on the Board’s finding that “Dr. Gregori opined that

       ‘most all’ of the medical treatment was related to the work injury, but did not

       elaborate further.” Id. at 11. But Dr. Gregori did explain what he meant when

       he said “most all”:


               I believe that most all the medical treatment that Mr. Ward has
               received was a result of his pulmonary embolism. Aside from
               the cardiac stent that was placed and the work-ups he had for
               chest pain, which are cardiac in origin, I believe the other
               admissions that have to do with his pulmonary emboli and
               DVT are all related to the work injury.


       Id. at 143 (emphasis added). In short, Dr. Gregori drew a distinction between

       the “admissions that have to do with his pulmonary emboli and DVT,” which

       are compensable, and the problems that were “cardiac in origin,” which are not

       compensable. The Board’s finding that Dr. Gregori did not “elaborate further”

       on his “most all” conclusion is simply incorrect.


               The Board’s permanent-partial-impairment award is
                                  erroneous
[23]   I also believe that the Board’s treatment of Ward’s permanent-partial-

       impairment claim strongly suggests that its rejection of Dr. Gregori’s opinion




       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017    Page 14 of 17
       was arbitrary. In her order, Hearing Member LeFavour awarded Ward $14,000

       based on the following conclusion:


               A review of the medical record and the totality of the evidence
               persuade the hearing member that Plaintiff sustained a 10%
               permanent partial impairment as a result of the work accident.
               Although Plaintiff’s aggravation of his pre-existing condition
               substantially resolved following the work accident, he continued
               to have symptoms including swelling and pain in his lower
               extremity.


       Appellant’s App. Vol. II p. 12. As I see it, LeFavour’s conclusion that the

       ongoing “swelling and pain” in Ward’s leg were caused by the work accident is

       at odds with her conclusion that his 2012 DVT and pulmonary emboli were not

       caused by the work accident.


[24]   Apparently the Board perceived the same inconsistency. In its order on appeal,

       the Board affirmed LeFavour’s PPI award but explained, “Plaintiff’s permanent

       partial impairment of 10% of the whole person arises out of Plaintiff’s

       orthopedic condition. Plaintiff has not met his burden of proving that he

       sustained a permanent partial impairment as a result of the work accident for

       the temporary aggravation of his personal pulmonary condition.” Id. at 6

       (emphasis added). Attributing the PPI to Ward’s “orthopedic condition”

       resolved the inconsistency in LeFavour’s order, but it created another problem:

       there is no medical evidence that supports a PPI rating arising out of Ward’s

       “orthopedic condition.” To the contrary, and as noted by the majority, “On

       December 20, 2010, Dr. Mark Hansen opined that Ward could return to work


       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 15 of 17
       with no restrictions and evaluated him to have a zero-impairment rating for

       both his left ankle and left large toe.” Slip op. at 3. The Board’s handling of

       this issue indicates to me that its decision was arbitrary.


          The Board’s theory of causation is not supported by expert
                                  evidence
[25]   The majority focuses on the evidence it believes supports the Board’s

       conclusion that “[i]t is more likely that Plaintiff’s condition in 2012 was related

       to either an idiopathic aggravation of his condition and/or his extensive

       physical labor at his job in 2012.” Appellant’s App. Vol. II p. 12. Relying on

       the concept of “independent intervening agency” (a concept not cited by

       Hearing Member LeFavour, the full Board, or even Lowe’s), the majority holds

       that “[t]he record gives rise to a reasonable inference that Ward decided to stop

       taking Coumadin” and that “the Board was entitled to conclude that this

       decision and Ward’s decision to take on labor-intensive work were intervening

       causes of the 2012 PEs.” Slip op. at 8. I see three problems here.


[26]   To begin, the record does not give rise to an inference that Ward “decided”—

       on his own or against doctor’s orders—to stop taking blood thinners. The

       report cited by the majority merely states that Ward “was on Warfarin until

       March of 2011 but discontinued when the clots in the lungs were gone.”

       Appellant’s App. Vol. II pp. 114-15. But Lowe’s itself states that Ward was

       “taken off” of blood thinners, citing the portion of Ward’s deposition in which

       Ward said that Dr. Dukes “took me off of them.” Appellee’s Br. p. 16 (citing

       Appellee’s App. Vol. II pp. 32-33).

       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017   Page 16 of 17
[27]   The majority alternatively holds that “the reason Ward stopped taking

       Coumadin is essentially irrelevant. Even if he had stopped taking it on doctor’s

       orders, the Board would have still been entitled to find that to have been an

       intervening cause of the 2012 PEs.” Slip op. at 8 (emphasis added). But, of

       course, neither Hearing Member LeFavour nor the full Board found the

       discontinuation of the blood thinners “to have been an intervening cause of the

       2012 PEs.”


[28]   Likewise, there is no evidence—expert or otherwise—that supports the

       conclusion that Ward’s labor-intensive work in 2012 was the cause of the

       pulmonary emboli. For all we know, taking on labor-intensive work decreased

       Ward’s risk of developing DVT and pulmonary emboli.


                                                  Conclusion
[29]   Because Ward presented a doctor’s opinion that his May 2012 episode was

       caused by his work injury, and because neither Lowe’s nor the Board identified

       substantial reasons for rejecting that opinion, I believe the evidence is of a

       character that reasonable people would be compelled to reach a conclusion

       contrary to the decision of the Board. See May, 952 N.E.2d at 227; Outlaw, 777
N.E.2d at 26. Therefore, I would reverse the Board’s decision and remand this

       matter for a determination of benefits in accordance with Dr. Gregori’s opinion.




       Court of Appeals of Indiana | Opinion 93A02-1609-EX-2133 | May 9, 2017    Page 17 of 17